230 F.2d 610
Seberino PITISCI, Appellant,v.William H. HARDWICK, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 15795.
United States Court of Appeals Fifth Circuit.
February 20, 1956.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Chief Judge.
Seberino Pitisci, in pro. per.
James W. Dorsey, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before BORAH, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion below. 138 F.Supp. 857.